       CASE 0:20-cv-01867-SRN-ECW Doc. 26 Filed 07/30/21 Page 1 of 22




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


 Wayne B. Holstad and Northwest Title            Case No. 20-cv-1867 (SRN/ECW)
 Agency, Inc.,

              Petitioners,
                                               MEMORANDUM OPINION AND
 v.                                                   ORDER

 U.S. Department of Labor,

              Respondent.


 Frederic W. Knaak, Holstad & Knaak PLC, 4501 Allendale Drive, St. Paul, MN 55127,
 for Petitioner Wayne B. Holstad.

 Wayne B. Holstad, Holstad & Knaak PLC, 4501 Allendale Drive, St. Paul, MN 55127,
 for Petitioner Northwest Title Agency, Inc.

 Sarah J. Starrett, Office of the Solicitor, U.S. Department of Labor, 200 Constitution
 Ave. NW, Suite N2716, Washington D.C. 20210, for Respondent.


SUSAN RICHARD NELSON, United States District Judge

      This matter is before the Court on Petitioners Wayne B. Holstad (“Mr. Holstad”)

and Northwest Title Agency, Inc.’s (“Northwest Title”) Petition for Review (“Petition”)

[Doc. No. 1] and Respondent U.S. Department of Labor’s (“DOL”) Motion to Dismiss or,

in the Alternative, for Summary Judgment [Doc. No. 14]. Based on a review of the files,

submissions, and proceedings herein, and for the reasons below, the Court DENIES the

Petition, DENIES Respondent’s Motion to Dismiss, and GRANTS Respondent’s Motion

for Summary Judgment.




                                           1
       CASE 0:20-cv-01867-SRN-ECW Doc. 26 Filed 07/30/21 Page 2 of 22




I.     BACKGROUND

       A.     Statutory and Regulatory Background

       This case centers on the McNamara-O’Hara Service Contract Act, 41 U.S.C. § 6701

et seq. (“SCA” or “Act”), and its implementing regulations. The SCA generally requires

that all service contracts with the United States for amounts exceeding $2,500 include

certain protections for the contractor’s employees. See 41 U.S.C. §§ 6702-03. As relevant

here, it requires contracts to contain provisions specifying the minimum wages and fringe

benefits to be paid to each class of service employee. Id. § 6703(1) (minimum wages); id.

§ 6703(2) (fringe benefits). A contractor may satisfy its obligation to provide fringe

benefits by paying, “in addition to the monetary wage required, a cash amount per hour in

lieu of the specified fringe benefits, provided such amount is equivalent to the cost of the

fringe benefits required.” 29 C.F.R. § 4.177(c)(1); see 41 U.S.C. § 6703(2) (providing that

the obligation to provide fringe benefits may be satisfied “by furnishing any equivalent

combinations of fringe benefits or by making equivalent or differential payments in cash

under regulations established by the Secretary”).

       Contractors must provide fringe benefits “separate from and in addition to the

specified monetary wages.” 29 C.F.R. § 4.170(a). Further, “[a]n employer cannot offset an

amount of monetary wages paid in excess of the wages required under the [wage]

determination in order to satisfy his fringe benefit obligations under the Act, and must keep

appropriate records separately showing amounts paid for wages and amounts paid for

fringe benefits.” Id. The SCA also requires contractors to deliver notice to their employees




                                             2
       CASE 0:20-cv-01867-SRN-ECW Doc. 26 Filed 07/30/21 Page 3 of 22




of the minimum wage and fringe benefits owed to them, or to post such notice at a

prominent place at the worksite. 41 U.S.C. § 6703(4); 29 C.F.R. § 4.6(e).

       Further, contractors must provide employees the minimum compensation required

under the SCA for “each hour worked in performance of a covered contract.” 29 C.F.R.

§ 4.178. A contractor will be liable for any underpayment of compensation due to any

employee pursuant to the SCA. 41 U.S.C. § 6705(a)-(b). And under the SCA, liability

extends to any “party responsible,” which includes corporate officers “who actively direct[]

and supervise[] the contract performance” and “corporate officers who control, or are

responsible for control of, the corporate entity, as they, individually, have an obligation to

assure compliance with the requirements of the Act, the regulations, and the contracts.” 29

C.F.R. § 4.187(e)(1)-(2); accord 41 U.S.C. § 6705(a). In general, contractors that have

been found to violate the SCA are barred from being awarded a federal government

contract for three years. 41 U.S.C. § 6706.

       B.     Factual Background

       Northwest Title is an insurance title firm that performs title searches and settlement

services. (Pet. for Review [Doc. No. 1] at 3 (“ARB Decision”).) In 2006, Mr. Holstad

purchased Northwest Title, and he has held many positions at the firm, including Chief

Executive Officer, President, and Chairman. (Id.) He is also its sole shareholder. (Id.) Mr.

Holstad’s brother, Joel Holstad, served as the firm’s Chief Operating Officer and Chief

Financial Officer in 2011 and 2012. (Id.)

       On or around April 12, 2010, the U.S. Department of Housing and Urban

Development (“HUD”) awarded a contract to Northwest Title to “provide real estate


                                              3
       CASE 0:20-cv-01867-SRN-ECW Doc. 26 Filed 07/30/21 Page 4 of 22




property sales closing services” for certain properties owned by HUD. (Id.) The contract—

in effect from April 19, 2010 through April 21, 2012—provided that it was subject to the

SCA and its implementing regulations. (Id.) It also incorporated SCA Wage Determination

2005-2287, Revision 8, which detailed the minimum wages and fringe benefits owed to

each employee who performed work under the contract. (Id.) This provision required

Northwest Title to provide three fringe benefits in addition to the required hourly wage: (1)

health and welfare benefits of $3.35 per hour; (2) certain paid vacation benefits that

depended on length of service; and (3) certain paid holiday benefits. (Id.) In March 2011,

this provision was updated, raising the hourly wage and increasing the health and welfare

benefit to $3.50 per hour. (Id.)

       In April 2012, Valerie Jacobson, an investigator within the DOL’s Wage and Hour

Division (“WHD”), began investigating Northwest Title’s compliance with the SCA. (Id.)

The investigation revealed violations of the SCA and its regulations, including Northwest

Title’s failure: (1) to pay required back wages; (2) to pay health and welfare benefits, or

cash payments in lieu of such benefits; and (3) to keep and provide adequate records of

wages, benefits, and hours worked. (Id. at 4.) She calculated that Northwest Title owed

$70,243.04 in health and welfare benefits to ten employees for the period from May 15,

2010 to May 5, 2012, but this amount was later corrected to $67,893.78. (Id.)

       C.     Proceedings Before the Administrative Law Judge

       On July 29, 2014, the Administrator of the WHD filed an administrative complaint

against Northwest Title, Mr. Holstad, and Joel Holstad. (Aff. of Sarah Starrett (“Starrett




                                             4
       CASE 0:20-cv-01867-SRN-ECW Doc. 26 Filed 07/30/21 Page 5 of 22




Aff.”) [Doc. No. 18-10] at 18.) 1 On July 18, 2016, Joel Holstad—in his individual

capacity—entered into a settlement agreement with the Administrator, wherein he agreed

to pay $40,000, to be credited to the employees’ unpaid back wages, and agreed to forego

entering into contracts with the federal government for three years. (Id. at 20-21.) The

settlement agreement disposed of all claims against Joel Holstad. (Id. at 21.)

       On August 23 and 24, 2016, the ALJ conducted a hearing, and took testimony from

Mr. Holstad, Joel Holstad, Ms. Jacobson, and two former employees of Northwest Title

and received various exhibits. (See id. at 19-43.) Based on the evidence presented at the

hearing, the ALJ made several findings of fact and conclusions of law that are relevant

here: (1) Petitioners failed to pay required health and welfare benefits to ten employees;

(2) Petitioners were not entitled to any offsets to the amount they owe; (3) the

Administrator’s claims were not barred by the statute of limitations; and (4) Mr. Holstad

was personally liable for the amount owed.

       First, the ALJ found that Petitioners had failed to pay required health and welfare

benefits of $3.35 per hour during the first contract year and $3.50 per hour during the

second year, resulting in a total of $67,893.78 owed to ten employees. (Id. at 45-51.) At

the hearing, Mr. Holstad testified in defense that Northwest Title had a company policy of

paying higher wages to those who declined fringe health and welfare benefits and hence

made cash equivalent payments consistent with the law. (Id. at 46.) However, the ALJ




       For clarity, the Court will refer to the ECF page numbers when referencing the
       1

Administrative Law Judge’s (“ALJ”) decision. (See id. at 17-63 (“ALJ Decision”).)


                                             5
        CASE 0:20-cv-01867-SRN-ECW Doc. 26 Filed 07/30/21 Page 6 of 22




found more credible the testimony of Ms. Jacobson that there was no evidence of such a

company policy and that Petitioners’ payroll records did not show that any cash equivalent

payments were made in lieu of providing health and welfare benefits. (Id. at 46-49.) Indeed,

the ALJ noted that:

       none of the three Respondents offered into evidence any records other than
       those offered by Complainant and admitted in evidence. I must presume that
       if there were additional records showing that Northwest paid the ten
       employees at issue more in fringe benefits than shown by the records in
       evidence, such records would have been produced.

(Id. at 47.)

       The ALJ also concluded that the regulations preclude Petitioners from counting

wages paid in excess of the minimum wage toward the required health and welfare benefits.

(Id. at 48-49 (citing 29 C.F.R. § 4.170(a) (“Fringe benefits required under the Act shall be

furnished, separate from and in addition to the specified monetary wages,” and “[a]n

employer cannot offset an amount of monetary wages paid in excess of the wages required

under the determination in order to satisfy his fringe benefit obligations under the Act, and

must keep appropriate records separately showing amounts paid for wages and amounts

paid for fringe benefits”)).) Therefore, in the absence of any evidence of cash payments in

lieu of fringe benefits, the ALJ found that the Petitioners owed $67,893.78. (Id. at 49.) 2




       2
         Relatedly, the ALJ concluded that Petitioners had failed to keep and provide
appropriate records that separately show amounts paid for wages and amounts paid for
fringe benefits, along with other payroll information, in violation of the SCA. (Id. at 51-
52.) He further concluded that Petitioners violated the SCA by failing to deliver notice of
the required minimum wage and fringe benefits to their service employees, on their first

                                              6
        CASE 0:20-cv-01867-SRN-ECW Doc. 26 Filed 07/30/21 Page 7 of 22




       Second, the ALJ found that the Petitioners could not offset the unpaid health and

welfare benefits amount by Joel Holstad’s $40,000 settlement amount or by a debt HUD

allegedly owed Northwest Title. 3 (Id. at 50-51.) He found that Joel Holstad’s settlement

amount only covered unpaid back wages. (Id. at 51.) Petitioners offered no argument or

evidence to the contrary. (Id.)

       Third, the ALJ considered Petitioners’ argument that the two-year statute of

limitations period under the Portal-to-Portal Act, 29 U.S.C. § 255, barred the

Administrator’s claims and concluded that this statute did not apply to claims arising under

the SCA. (Id. at 44-45.)

       Fourth, the ALJ found that Mr. Holstad was a corporate officer, had control over

Northwest Title at all relevant times, and, therefore, was a “party responsible” under the

SCA. He noted that both Mr. Holstad and Joel Holstad testified that Mr. Holstad managed

Northwest Title as CEO through at least August 2012. (Id. at 31, 38.) He also found that

Mr. Holstad had “overall authority” of Northwest Title through at least August 2012. (Id.

at 54 n.83.) Indeed, Mr. Holstad testified that he “managed the managers” at Northwest

Title and was aware of what they were doing. (Id. at 55-57.) Further, two former Northwest

Title employees testified that Mr. Holstad directly supervised their manager on matters

relating to the contract. (Id. at 57.)



day of work, or to post a notice of the required compensation in a prominent place at the
worksite. (Id. at 52-53.)
       3
        The ALJ also noted that Petitioners failed to explain how this alleged HUD debt
was relevant to this case. (Id. at 50-51.)


                                             7
       CASE 0:20-cv-01867-SRN-ECW Doc. 26 Filed 07/30/21 Page 8 of 22




       The ALJ acknowledged Mr. Holstad’s testimony that he sold Northwest Title to Joel

Holstad on December 27, 2011 and, therefore, had no responsibility for SCA violations

occurring after that date. (Id. at 54 n.83.) However, the ALJ rejected this testimony, finding

instead that no sale occurred because the evidence showed that Joel Holstad never signed

the relevant purchase agreement. (Id. at 23, 41, 54 n.83.)

       As a result, the ALJ ordered Northwest Title and Mr. Holstad to pay $67,893.78 in

health and welfare benefits to ten employees. (Id. at 60-61.) The ALJ also debarred them

from being awarded a federal government contract for three years. (Id. at 61.)

       D.     Proceedings Before the Administrative Review Board

       Petitioners appealed the ALJ Decision to the Administrative Review Board

(“ARB”). The ARB affirmed, finding that the record “supports the ALJ’s findings of fact

and conclusions of law.” (ARB Decision at 4.) The ARB agreed that Petitioners failed to

pay required health and welfare benefits. (Id. at 4-5.) And it rejected Petitioners’ argument

that wages paid in excess of the minimum wage could count toward its fringe benefit

obligation because they failed to provide records showing that fringe benefits were

included in employees’ wages. (Id. at 5.)

       Further, the ARB rejected Mr. Holstad’s argument that he did not manage the

contract and therefore was not personally liable as a “party responsible.” (Id. at 5.) The

ARB agreed with the ALJ’s findings that Mr. Holstad “directed and supervised Northwest

Title’s performance under the HUD contract, including the labor and employment policies,

and maintained sufficient control over the company and its operations.” (Id.) Also, the




                                              8
        CASE 0:20-cv-01867-SRN-ECW Doc. 26 Filed 07/30/21 Page 9 of 22




ARB rejected Mr. Holstad’s argument that the ALJ’s findings regarding his personal

liability were based on hearsay testimony. (Id.)

       The ARB also rejected Petitioners’ argument that Joel Holstad’s settlement amount

and the alleged debt from HUD should offset the amount of unpaid health and welfare

benefits. (Id. at 5-6.) Further, it determined that the two-year statute of limitations periods

under the Portal-to-Portal Act and under Minnesota state law do not apply to the

Administrator’s claims. (Id. at 6.) 4 Lastly, the ARB affirmed the ALJ’s order debarring

Petitioners. (Id. at 6.)

       E.      Petition for Review Before the Eighth Circuit

       On July 10, 2020, Northwest Title and Mr. Holstad filed a Petition for Review in

the U.S. Court of Appeals for the Eighth Circuit. (See Pet. for Review at 1.) Thereafter, the

DOL filed a motion to dismiss for lack of subject matter jurisdiction or, in the alternative,

to transfer the case to an appropriate district court. (See Docs. Received from U.S. Ct. of

Appeals for the Eighth Circuit [Doc. No. 4] at 5-13.) 5 Northwest Title and Mr. Holstad

opposed the motion. (See id. at 80-83.) On August 13, 2020, the Eighth Circuit transferred

jurisdiction over the case to this Court. (See id. at 84; Jurisdiction Transferred [Doc. No.

5].)




       4
         The ARB declined to adopt the ALJ’s conclusion that the six-year statute of
limitations under 28 U.S.C. § 2415(a) applied to this action, reasoning that that statute does
not apply to administrative proceedings. (Id. at 6 n.1.)
       5
        The page numbers included in this citation and the next two in-line citations refer
to the PDF page numbers, rather than any of the internally labeled pagination.


                                              9
       CASE 0:20-cv-01867-SRN-ECW Doc. 26 Filed 07/30/21 Page 10 of 22




       F.     The Instant Proceedings

       After the transfer, Northwest Title and Mr. Holstad filed a brief and affidavit

supporting their Petition for Review. (See Pet’r’s Br. to the Dist. Ct. (“Pet’r’s Br.”) [Doc.

No. 9]; Aff. of Wayne Holstad (“Holstad Aff.”) [Doc. No. 10].) The DOL then moved to

dismiss this action and, in the alternative, moved for summary judgment. (See Resp’t’s

Mot. to Dismiss or, in the Alternative, for Summ. J. [Doc. No. 14]; Resp’t’s Resp. to Pet.

for Review and Mem. in Supp. of Mot. to Dismiss or, in the Alternative, for Summ. J.

(“Resp’t’s Mem.”) [Doc. No. 15]; Starrett Aff. [Doc. No. 18].) Northwest Title and Mr.

Holstad then filed a brief in opposition to the DOL’s motions. (See Pet’r’s Mem. in Opp’n

to the DOL’s Mot. to Dismiss or, in the Alternative, for Summ. J. (“Pet’r’s Opp’n”) [Doc.

No. 20].) Thereafter, the DOL filed a reply brief. (See Resp’t’s Reply in Supp. of Mot. to

Dismiss or, in the Alternative, for Summ. J. (“Resp’t’s Reply”) [Doc. No. 23].)

       Although the parties initially disagreed as to whether the Court has jurisdiction over

this case, the parties agreed at oral argument that the Court could review the agency

decisions at issue pursuant to the APA. Accord Aune v. Adm’r, Wage & Hour Div., U.S.

Dep’t of Labor, 2010 U.S. Dist. LEXIS 142352, at *57 (D.S.D. June 28, 2010) (“Because

the SCA itself does not provide for federal judicial review of final agency decisions in

cases arising under the SCA, the [APA] provides the sole basis for a district court’s review

of final agency decisions.”). The Court will therefore review the decisions below pursuant

to the APA.




                                             10
       CASE 0:20-cv-01867-SRN-ECW Doc. 26 Filed 07/30/21 Page 11 of 22




II.    DISCUSSION

       A.      Standard of Review

       Summary judgment is appropriate if “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). “A fact is ‘material’ if it may affect the outcome of the lawsuit.” TCF

Nat’l Bank v. Mkt. Intelligence, Inc., 812 F.3d 701, 707 (8th Cir. 2016). And a factual

dispute is “genuine” only if “the evidence is such that a reasonable jury could return a

verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986). In evaluating a motion for summary judgment, the Court must view the evidence

and any reasonable inferences drawn from the evidence in the light most favorable to the

nonmoving party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587

(1986).

       Although the moving party bears the burden of establishing the lack of a genuine

issue of fact, the party opposing summary judgment may not “rest on mere allegations or

denials but must demonstrate on the record the existence of specific facts which create a

genuine issue for trial.” Krenik v. Cty. of Le Sueur, 47 F.3d 953, 957 (8th Cir. 1995)

(internal quotation marks omitted); see also Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986). Moreover, summary judgment is properly entered “against a party who fails to

make a showing sufficient to establish the existence of an element essential to that party’s

case, and on which that party will bear the burden of proof at trial.” Celotex Corp., 477

U.S. at 322.




                                             11
       CASE 0:20-cv-01867-SRN-ECW Doc. 26 Filed 07/30/21 Page 12 of 22




       The APA permits reviewing courts to set aside agency action that is “arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with law.” 5 U.S.C.

§ 706(2)(A). This standard of review is “highly deferential” and “narrow.” Org. for

Competitive Mkts. v. U.S. Dep’t of Agric., 912 F.3d 455, 459 (8th Cir. 2018). Accordingly,

an agency decision may be deemed arbitrary or capricious if “the agency … entirely failed

to consider an important aspect of the problem, offered an explanation for its decision that

runs counter to the evidence before the agency, or is so implausible that it could not be

ascribed to a difference in view or the product of agency expertise.” Nat’l Parks

Conservation Ass’n v. McCarthy, 816 F.3d 989, 994 (8th Cir. 2016). Moreover, courts

generally defer to an agency’s interpretation of a regulation unless it is “plainly erroneous

or inconsistent with the regulation.” Auer v. Robbins, 519 U.S. 452, 461 (1997). However,

Auer deference is only triggered if a regulation is genuinely ambiguous. Kisor v. Wilkie,

139 S. Ct. 2400, 2415 (2019).

       A court reviewing agency action pursuant to the APA generally defers to the

agency’s findings of fact if “substantial evidence” supports them. 5 U.S.C. § 706(2)(E).

However, because Title 41 governed the administrative proceedings below, the court

applies a different standard of review when reviewing the agency’s factual findings. See

41 U.S.C. §§ 6506-07. Under Title 41, the Secretary of Labor or his representative may

“hold hearings” upon a complaint that a federal contractor has violated the law or the

governing contract, and “[a]fter notice and a hearing, … shall make findings of fact.” 41

U.S.C. § 6507(b), (e). “The findings are conclusive for agencies of the United States,” and




                                             12
       CASE 0:20-cv-01867-SRN-ECW Doc. 26 Filed 07/30/21 Page 13 of 22




“[i]f supported by a preponderance of the evidence, … are conclusive in any court of the

United States.” Id. § 6507(e).

       As courts have observed, the SCA is not perfectly clear as to what precise standard

of review this Court should apply. One court summed up the source of this confusion:

       In its normal iteration, the preponderance of the evidence standard, like
       “clear and convincing” and “beyond a reasonable doubt,” establishes a
       quantum of proof to be measured by the factfinder, not a standard for error-
       detection. When used to describe appellate review, however, the phrase is at
       best an awkward locution, for it connotes nothing about the degree of
       probability of error required before a reviewing court may set aside a factual
       determination.

Dantran, Inc. v. U.S. Dep’t of Labor, 171 F.3d 58, 70 (1st Cir. 1999). Recognizing this lack

of clarity, courts have construed § 6507(e)’s standard of review in different ways. See Tri-

Cty. Contractors, Inc. v. Perez, 155 F. Supp. 3d 81, 88-90 (D.D.C. 2016) (comparing

different interpretations of this standard of review). For example, some courts interpret

§ 6507(e) as requiring district courts to review the agency’s factual findings for clear error.

See, e.g., Dantran, Inc. at 70-71. In contrast, other courts have applied some form of de

novo review. See, e.g., Karawia v. U.S. Dep’t of Labor, 627 F. Supp. 2d 137, 143-45

(S.D.N.Y. 2009); accord Dantran, Inc., 171 F.3d at 77 (Cudahy, J., concurring in part and

dissenting in part) (“If the finder of fact and the reviewing authority are bound by the same

standard in establishing the facts (preponderance of the evidence), the logic of the situation

is that review is essentially de novo.”). The Eighth Circuit does not appear to have directly

addressed this issue. See Williams v. U.S. Dep’t of Labor, 697 F.2d 842, 844 (8th Cir. 1983)




                                              13
       CASE 0:20-cv-01867-SRN-ECW Doc. 26 Filed 07/30/21 Page 14 of 22




(holding that a district court must accept the agency’s factual findings if they are supported

by a preponderance of the evidence and that the standard of review is “narrow”).

       However, the Court need not resolve this question because the Court would not

overturn the factual findings made by the ALJ and upheld by the ARB under any standard

of review. As explained below, the record evidence provides sufficient support for the

ALJ’s factual findings. Consequently, for purposes of its review, the Court “will assume

that it reviews the [agency’s] findings of fact essentially de novo in order to determine

whether a preponderance of the evidence supports the agency’s factual findings.” Tri-Cty.

Contractors, Inc., 155 F. Supp. 3d at 90 (internal quotation marks and citations omitted).

Of course, the Court will review the agency’s conclusions of law pursuant to the APA to

determine whether they were “arbitrary, capricious, an abuse of discretion, or otherwise

not in accordance with law.” 5 U.S.C. § 706(2)(A).

       B.     Analysis

              1.     Payment of Health and Welfare Benefits or Their “Cash
                     Equivalent”

       First, the Court considers Petitioners’ argument that the ALJ erred in concluding

that they did not provide “cash equivalent” compensation instead of fringe benefits to those

employees who declined fringe benefits.

                     a.     Disputed Findings of Fact

       As noted, the ALJ found that Petitioners failed to pay $67,893.78 in health and

welfare fringe benefits to ten employees. (ALJ Decision at 47-49, 60-61.) Ms. Jacobson

calculated the unpaid benefits due to the ten employees using $3.35 per hour during the



                                             14
       CASE 0:20-cv-01867-SRN-ECW Doc. 26 Filed 07/30/21 Page 15 of 22




first year of the contract and $3.50 per hour during the second year, for the period from

May 15, 2010 to May 5, 2012. (Id. at 46, 48.)

       The ALJ found that the Petitioners failed to keep and provide records showing that

they made separate “cash equivalent” payments instead of providing fringe benefits. (Id. at

50.) However, Petitioners contend that they did in fact pay “cash equivalent” payments in

lieu of health and welfare benefits, but that evidence of those calculations no longer exists.

(See Pet’r’s Opp’n at 6.) In the absence of any evidence to support Petitioners’ claim, the

Court agrees with the ALJ’s finding that Petitioners failed to meet their burden of proof as

to any “cash equivalent” payments made in lieu of health and welfare benefits.

       Next, Petitioners dispute the ALJ’s finding that Northwest Title did not have a

company policy of paying higher wages in lieu of health and welfare benefits to employees

who declined those benefits. In support, they point to Mr. Holstad’s testimony that such a

policy existed. (Pet’r’s Opp’n at 12-13.) The ALJ, however, declined to accept this

testimony and instead found Ms. Jacobson’s testimony more credible that, based on all of

the records Petitioners provided her, there was no such company policy. (See ALJ Decision

at 46-48; see also id. at 47 (noting Joel Holstad’s testimony that, to the extent he had health

and welfare benefit records, they were provided to Ms. Jacobson).) Indeed, Petitioners

point to no evidence of the existence of such a company policy, and Mr. Holstad even

testified that this alleged policy was not “rigid” and that he left decisions regarding whether

to raise a wage based on an employee’s declination of benefits “entirely within” the

discretion of one of his employees. (Id. at 40.)




                                              15
       CASE 0:20-cv-01867-SRN-ECW Doc. 26 Filed 07/30/21 Page 16 of 22




                      b.     Disputed Conclusions of Law

       Petitioners contend that the ALJ and ARB erred in concluding, as a matter of law,

that Petitioners failed to make “cash equivalent” benefit payments for two reasons. First,

they argue that they complied with the law by merely paying their employees amounts

exceeding the sum of the required minimum wage and required health and welfare benefits.

(Pet’r’s Opp’n at 20-21). Second, they argue that any regulation requiring that “cash

equivalent” payments be made separate from wages cannot be enforced against them

because they had no prior notice of it. (Id. at 21-23.)

       The Court disagrees with Petitioners on both fronts. First, the law unambiguously

required them to make “cash equivalent” benefit payments separate from wages. The SCA

allows contractors to fulfill their fringe benefit obligation by making “equivalent or

differential payments in cash under regulations established by the Secretary.” 41 U.S.C.

§ 6703(2). Under the regulations, contractors must provide fringe benefits “separate from

and in addition to the specified monetary wages.” 29 C.F.R. § 4.170(a). And “[a]n

employer cannot offset an amount of monetary wages paid in excess of the wages required

under the [wage] determination in order to satisfy his fringe benefit obligations under the

Act, and must keep appropriate records separately showing amounts paid for wages and

amounts paid for fringe benefits.” Id. Consequently, as the ALJ and ARB concluded,

Petitioners cannot simply use wages paid in excess of the required minimum wage to

satisfy their fringe benefit obligation.

       Second, Petitioners had notice of these requirements. The relevant regulations have

been in place for years. See Service Contract Act; Labor Standards for Federal Service


                                              16
       CASE 0:20-cv-01867-SRN-ECW Doc. 26 Filed 07/30/21 Page 17 of 22




Contracts, 48 Fed. Reg. 49736, 49792 (Oct. 27, 1983) (to be codified at 29 C.F.R. § 4.170).

And the DOL has enforced these regulations for years. See, e.g., In re United Kleenist Org.,

No. 00-042, 2002 WL 181779, at *5-7 (ARB Jan. 25, 2002). There is simply no basis for

Petitioners’ argument that they had no notice of the regulations.

       For those reasons, Petitioners’ citations to Hennepin Cty. Medical Ctr. v. Shalala,

81 F.3d 743 (8th Cir. 1996), and Shalala v. St. Paul-Ramsey Cty. Medical Ctr., 50 F.3d

522 (8th Cir. 1995), are inapposite. (See Pet’r’s Opp’n at 21-23.) As Petitioners note, these

cases reaffirm the general rule that an agency cannot impose requirements that extend

beyond statutory or regulatory language without providing notice of the new requirements.

See Hennepin Cty. Medical Ctr., 81 F.3d at 748; St. Paul-Ramsey Cty. Medical Ctr., 50

F.3d at 528. But here, Petitioners had decades of notice. And ignorance of the regulatory

requirements is no excuse for noncompliance. See United States v. Int’l Minerals & Chem.

Corp., 402 U.S. 558, 563 (1971) (“The principle that ignorance of the law is no defense

applies whether the law be a statute or a duly promulgated and published regulation.”). For

all the above reasons, the ALJ’s and ARB’s legal conclusions were not arbitrary and

capricious.

              2.     Alleged Offsets to Unpaid Health and Welfare Benefits Due

       Next, Petitioners contend that the ALJ and ARB erred when they declined to offset

Joel Holstad’s settlement amount and a debt allegedly owed to Northwest Title by HUD

against the unpaid fringe benefit amount. (Pet’r’s Opp’n at 7-12.) In response, the DOL

argues that the ALJ and ARB correctly declined to make these offsets because: (1) Joel

Holstad’s settlement amount only covered unpaid back wages, not unpaid health and


                                             17
          CASE 0:20-cv-01867-SRN-ECW Doc. 26 Filed 07/30/21 Page 18 of 22




welfare fringe benefits; and (2) Petitioners offered no evidence of any debt owed by HUD,

and even if they could, the relevance of that debt to this case. (DOL Reply at 9-11.)

          The Court agrees with the DOL. First, the evidence shows that the funds that Joel

Holstad paid as part of his settlement were an offset to back wages only. (See ALJ Decision

at 51.) Second, any funds HUD may owe to Northwest Title are simply irrelevant to this

action.

                3.     Statute of Limitations

          Next, Petitioners argue that the ALJ and ARB erred by failing to apply the two-year

statute of limitations periods under Minnesota law, Minn. Stat. § 541.07(5), and the Portal-

to-Portal Act, 29 U.S.C. § 255. (Pet’r’s Br. at 22-29; Pet’r’s Opp’n at 23-25.) Minn. Stat.

§ 541.07(5) imposes a two-year statute of limitations period on actions “for the recovery

of wages.” The Portal-to-Portal Act imposes a two-year statute of limitations period on

certain actions under the Fair Labor Standards Act of 1938, the Walsh-Healey Act, and the

Davis-Bacon Act. See 29 U.S.C. § 255. The SCA itself does not expressly include a statute

of limitations period. See 29 C.F.R. § 4.187(c).

          The ARB correctly declined to apply the statute of limitations periods under Minn.

Stat. § 541.07(5) and 29 U.S.C. § 255. First, the Minnesota statute cannot bar this action

because, when the United States sues to enforce federal law, state statute of limitations

periods do not bind it. See United States v. Summerlin, 310 U.S. 414, 416 (1940) (“It is

well settled that the United States is not bound by state statutes of limitation … in enforcing

its rights.” (citations omitted)). Second, the Portal-to-Portal Act does not apply to SCA

cases because the Portal-to-Portal Act does not list the SCA among the acts to which it


                                              18
       CASE 0:20-cv-01867-SRN-ECW Doc. 26 Filed 07/30/21 Page 19 of 22




applies. See 29 U.S.C. § 255; 29 C.F.R. § 4.187(c); cf. United States v. Deluxe Cleaners &

Laundry, 511 F.2d 926, 927-28 (4th Cir. 1975) (holding that the statute of limitations in

the Portal-to-Portal Act does not apply to actions under the SCA and noting that “the United

States is not bound by any statute of limitations unless Congress explicitly directs

otherwise”).

               4.    Personal Liability as a “Party Responsible”

       Finally, Mr. Holstad contends that the ALJ and ARB erred in finding him personally

liable because he is not a “party responsible” under the SCA. (Pet’r’s Opp’n at 25-31.)

Under the SCA, a “party responsible” for certain SCA violations is liable for the

“underpayment of compensation due any employee engaged in the performance of the

contract.” 41 U.S.C. § 6705(a). Parties responsible include corporate officers “who actively

direct[] and supervise[] the contract performance” and “corporate officers who control, or

are responsible for control of, the corporate entity, as they, individually, have an obligation

to assure compliance with the requirements of the Act, the regulations, and the contracts.”

29 C.F.R. § 4.187(e)(1)-(2). A party responsible is subject to personal liability. See id.

       Here, Mr. Holstad contends that the ALJ erred in making the following findings of

fact: (1) that Mr. Holstad managed Northwest Title at all relevant times; and (2) that Mr.

Holstad did not sell the firm to Joel Holstad. (Pet’r’s Br. at 29-35; Pet’r’s Opp’n at 3-5, 17-

18.) In response, the DOL argues that the record is replete with evidence showing Mr.

Holstad’s control over Northwest Title. (DOL Reply at 15-17.) The DOL further argues

that the ALJ correctly found that Mr. Holstad did not sell Northwest Title to Joel Holstad




                                              19
        CASE 0:20-cv-01867-SRN-ECW Doc. 26 Filed 07/30/21 Page 20 of 22




because Mr. Holstad failed to produce any evidence showing that such a sale occurred. (Id.

at 14-15.)

        The Court agrees with the DOL. First, there is ample evidence in the record showing

that Mr. Holstad managed Northwest Title at all relevant times. Mr. Holstad himself

testified that he served as CEO of Northwest Title through at least August 2012. (See

Starrett Aff. [Doc. No. 18-7] at 13.) He also testified that he was the “manager of the

managers,” and that he was “aware of the things [his] managers were doing,” (Id. at 61-

63.) Second, there is insufficient evidence that Mr. Holstad sold Northwest Title to Joel

Holstad. Although Mr. Holstad produced a purchase agreement, it only bears Mr. Holstad’s

signature—Joel Holstad did not sign it. Mr. Holstad points to no evidence showing that

this sale was actually consummated. Indeed, as the ALJ found, the record evidence shows

that Mr. Holstad was the sole owner and shareholder of the firm through at least August of

2012.

        Next, Mr. Holstad contends that the ALJ and ARB erred because, in his view, he

cannot be a “party responsible” because he only “managed the managers” and did not

manage the HUD contract. However, personal liability as a “party responsible” extends to

corporate officers who actively direct and supervise contract performance and corporate

officers “who control, or are responsible for control of, the corporate entity.” See 29 C.F.R.

§ 4.187(e)(1)-(2). As the ALJ described in detail, the record evidence shows that Mr.

Holstad had sufficient control over the firm as a corporate officer to qualify as a “party

responsible.” (See ALJ Decision at 53-58.)




                                             20
       CASE 0:20-cv-01867-SRN-ECW Doc. 26 Filed 07/30/21 Page 21 of 22




       Finally, Mr. Holstad contends that the ALJ’s conclusion that he was a “party

responsible” should be overturned because the ALJ solely relied on anonymous hearsay

testimony from Ms. Jacobson that Mr. Holstad was the CEO and sole owner of Northwest

Title. (Pet’r’s Br. at 34-35; Pet’r’s Opp’n at 18-19.) In response, the DOL argues that, in

addition to Ms. Jacobson’s testimony, the ALJ reached this conclusion based on various

other testimonial and documentary evidence. (DOL Reply at 16-17.) It also contends that

Ms. Jacobson’s testimony was not hearsay because the statements at issue were those of

Joel Holstad, a party opponent. (Id.)

       The Court agrees with the DOL. The ALJ did not solely rely on Ms. Jacobson’s

testimony—he relied on the testimony of Mr. Holstad, Joel Holstad, and two former

employees of Northwest Title, as well as documentary evidence showing Mr. Holstad’s

control over Northwest Title. (See ALJ Decision at 54-58.) Further, Ms. Jacobson’s

testimony as to Joel Holstad’s statements are plainly admissions by a party opponent, and

the ALJ did not abuse his discretion in admitting them. See 29 C.F.R. § 18.801(d)(2)(i);

Mercier v. U.S. Dep’t of Labor, Admin. Rev. Bd., 850 F.3d 382, 388-90 (8th Cir. 2017)

(applying abuse-of-discretion standard in upholding ALJ’s ruling on hearsay objection). 6




       Although the Federal Rules of Evidence do not apply in administrative hearings,
       6

the DOL’s regulations on the admission of hearsay evidence are similar to the federal rules.
See Mercier, 850 F.3d at 389 n.2 (citing 29 C.F.R. §§ 18.801-18.806).

      Moreover, because the Court concludes that the ALJ and ARB did not err in
concluding that Mr. Holstad is a “party responsible” under the SCA, it need not address
Mr. Holstad’s argument that “piercing the corporate veil” is the only way he could face
personal liability in this case. (See Pet’r’s Br. at 33-34.)


                                            21
       CASE 0:20-cv-01867-SRN-ECW Doc. 26 Filed 07/30/21 Page 22 of 22




III.   CONCLUSION

       Based on the submissions and the entire file and proceedings herein, IT IS

HEREBY ORDERED that:

          1. Petitioners’ Petition for Review [Doc. No. 1] is DENIED; and

          2. Respondent’s Motion to Dismiss or, in the Alternative, for Summary

             Judgment [Doc. No. 14] is DENIED to the extent it moves to dismiss and is

             GRANTED to the extent it moves for summary judgment.



LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: July 30, 2021                             s/Susan Richard Nelson
                                                 SUSAN RICHARD NELSON
                                                 United States District Judge




                                         22
